Citation Nr: 1516947	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 2005 to August 2005 and from January 2007 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, granted service connection for the lumbar spine disability, with a 10 percent rating assigned, effective May 7, 2008.  

The Veteran failed to report for a hearing scheduled before the Board in July 2014.  The file contains the notice letter regarding the hearing sent to the Veteran's address of record.  As good cause has not been shown and he has not requested that the hearing be rescheduled, the request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay, additional development is necessary to properly evaluate the Veteran's service-connected lumbar spine disability.  The most recent VA examination, conducted in June 2012, is inadequate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which there is functional loss due to certain factors which are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (Vet. App. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  
The June 2012 VA examination noted reports of severe, weekly flare-ups from prolonged sitting or standing as well as other functional factors such as pain, fatigue, stiffness, spasm, and weakness.  However, the examiner did not comment on the impact, if any, of such functional factors on range of motion.  Therefore, a new VA examination is necessary.  

The Board requests that all outstanding records of ongoing VA treatment, including those since June 2013, the last record associated with the claim, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since June 2013 and associate them with record.

2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination to determine the current severity of the service-connected lumbar spine disability.  The examiner should review the electronic record, including a copy of this remand.  All indicated testing should be conducted.

In particular, the examiner should:

(a) Note the results (in degrees) of range-of-motion testing of the Veteran's lumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbar spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).
(b) Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c) Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected lumbar spine disability. (Note: For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d) Identify any evidence of neurological manifestations due to the service-connected lumbar spine disability, to include left lower extremity radiculitis and any other neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment.

(e) Address the impact of the lumbar spine disability upon the Veteran's industrial activities.
3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran should be furnished with a supplemental statement of the case.  Once he is afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




